UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6905


JOHN DONOHUE,

                Plaintiff - Appellant,

          v.

GEORGE HINKLE, Regional Administrator; RANDALL C. MATHENA,
Warden, ROSP; T. RAIFORD, Counselor, and current Unit
Manager at ROSP; L. MULLINS, Institutional Hearings Officer
at ROSP; INGLE, C/O at ROSP,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00138-GEC-RSB)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Patrick Donohue, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    Donohue     appeals    the     district     court’s    orders

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                       We

have     reviewed   the     record   and    find     no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Donohue v. Hinkle, No. 7:14-cv-00138-GEC-RSB (W.D. Va.

May 15, 2014).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and   argument   would    not   aid   the   decisional

process.



                                                                          AFFIRMED




                                       2